      Case 6:19-cv-00236-ADA Document 67-1 Filed 03/13/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION



SOLAS OLED LTD., an Irish corporation,

                 Plaintiff,
                                          CASE NO. 6:19-CV-00236-ADA
           v.
                                          JURY TRIAL DEMANDED
LG DISPLAY CO., LTD., a Korean
corporation; LG ELECTRONICS, INC., a
Korean corporation; and SONY
CORPORATION, a Japanese corporation,

                 Defendants.


DECLARATION OF BLAKE R. DAVIS IN SUPPORT OF DEFENDANTS’ OPENING
                  CLAIM CONSTRUCTION BRIEF
        Case 6:19-cv-00236-ADA Document 67-1 Filed 03/13/20 Page 2 of 4




       I, Blake R. Davis, hereby declares and state as follows:

       I am over the age of eighteen and I am of sound mind. I am an attorney at Latham &

Watkins, LLP, counsel of record for Defendants LG Display Co., Ltd., LG Electronics, Inc., and

Sony Corporation in the above-captioned matter. I have personal knowledge of the facts set forth

herein. If called to testify, I could and would testify competently thereto.

       1.      Attached hereto as Exhibit 1 is a true and correct copy of Declaration of Douglas

R. Holberg.

       2.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts from IEEE 100

The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, 2000 (defining

“current”, “voltage”).

       3.      Attached hereto as Exhibit 3 is a true and correct copy of excerpts from Hargrave’s

Communications Dictionary, 2001 (defining “current”, “voltage”).

       4.      Attached hereto as Exhibit 4 is a true and correct copy of excerpts from Microsoft

Computer Dictionary, Third Edition, 1997 (defining “current”, “electromotive force”, “voltage”).

       5.      Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the file

history of the ’137 patent, 8/24/2010 Claims.

       6.      Attached hereto as Exhibit 6 is a true and correct copy of U.S. Patent Application

No. 2004/0239596 (“Ono”).

       7.      Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the file

history of the ’137 patent, 08/24/2010 Response to Office Action.

       8.      Attached hereto as Exhibit 8 is a true and correct copy of excerpts from The

American Heritage College Dictionary, Fourth Edition, 2000 (defining “after”, “before”).

       9.      Attached hereto as Exhibit 9 is a true and correct copy of excerpts from Bloomsbury



                                                 1
        Case 6:19-cv-00236-ADA Document 67-1 Filed 03/13/20 Page 3 of 4




English Dictionary, Second Edition, 2004 (defining “after”, “before”).

       10.    Attached hereto as Exhibit 10 is a true and correct copy of excerpts from Random

House Webster’s Dictionary, Fourth Edition, 2001 (defining “after”, “before”).

       11.    Attached hereto as Exhibit 11 is a true and correct copy of excerpts from the file

history of the ’891 patent, 02/19/2008 Response to Office Action.

       12.    Attached hereto as Exhibit 12 is a true and correct copy of U.S. Patent Application

No. 2002/0101172 (“Bu”).

       13.    Attached hereto as Exhibit 13 is a true and correct copy of excerpts from the file

history of the ’891 patent, 08/23/2007 Appeal Brief.

       14.    Attached hereto as Exhibit 14 is a true and correct copy of excerpts from The

American Heritage College Dictionary, Fourth Edition, 2002 ( defining “along”).

       15.    Attached hereto as Exhibit 15 is true and correct copy of excerpts from Webster’s

New World College Dictionary, Fourth Edition, 2002 (defining “along”).

       16.    Attached hereto as Exhibit 16 is a true and correct copy of excerpts from Collins

English Dictionary Complete and Unabridged, Sixth Edition, 2003(defining “along”).

       17.    Attached hereto as Exhibit 17 is a true and correct copy of excerpts from Solas’s

Extrinsic Evidence Disclosure.

       18.    Attached hereto as Exhibit 18 is a true and correct copy of excerpts from Solas’s

Infringement Contentions, Ex. B (’068 patent infringement charts).

       19.    Attached hereto as Exhibit 19 is a true and correct excerpted copy of excerpts from

CMOS Analog Circuit Design, Second Edition, 2002.

       20.    Attached hereto as Exhibit 20 is a true and correct copy of excerpts from the file

history for the ’068 patent, 02/04/2009 Response to Office Action.



                                               2
        Case 6:19-cv-00236-ADA Document 67-1 Filed 03/13/20 Page 4 of 4




       21.    Attached hereto as Exhibit 21 is a true and correct copy of U.S. Patent Application

No. 2005/0099412.

       22.    Attached hereto as Exhibit 22 is a true and correct copy of U.S. Patent Application

No. U.S. 2005/0067971.

       23.    Attached hereto as Exhibit 23 is a true and correct copy of U.S. Patent No.

7,501,999.

       24.    Attached hereto as Exhibit 24 is a true and correct copy of U.S. Patent No.

8,115,707.

       25.    Attached hereto as Exhibit 25 is a true and correct copy of U.S. Patent No.

8,502,754.

       26.    Attached hereto as Exhibit 26 is a true and correct copy of U.S. Patent No.

7,015,882.

       27.    Attached hereto as Exhibit 27 is a true and correct copy of Parties’ Joint Revised

List of Terms/Constructions, dated 03/06/2020.



       I declare under penalty of perjury that the foregoing is true and correct.



Executed on March 13, 2020 in Berkeley, California.

                                                     /s/ Blake R. Davis
                                                     Blake R. Davis




                                                 3
